McGRAW, Justice,
dissenting:
(Filed Jan. 16, 2001)
The Court’s decision in the present ease is abhorrent to basic principles of fairness. Ms. Wilson was wrongfully refused temporary total disability benefits and, as a direct result, lost the seniority that would have permitted her to keep her job. I simply fail to see how this Court can countenance such an unjust result. At the very least, the Grievance Board’s action in rendering a decision on Ms. Wilson’s grievance prior to a determination of her entitlement to continued workers’ compensation benefits (and thus additional tenure credit) was arbitrary and capricious and characterized by an abuse of discretion, a circumstance clearly warranting relief under W. Va.Code § 29-6A-7(b). For that reason, I respectfully dissent.